PER CURIAM.
Appellant seeks reversal of a final judgment of dissolution because the trial court 1) refused to award her the marital home as lump sum alimony; 2) awarded her only $35 per week rehabilitative alimony; 3) refused to award her attorney’s fees, costs and expenses; 4) refused to require appellee to satisfy a lien on the parties’ condominium; and 5) refused to award lump sum child support.
Although the award of rehabilitative alimony was somewhat meagre, we hold that the trial judge acted within the parameters of his discretion in making the various determinations complained of with the exception of his refusal to award appellant any attorney’s fees in the final judgment. It appears from the record and oral argument that appellant had a clear need for attorney’s fees over and above the award pen-dente lite. While the appellee’s ability to pay is not abundant, it is certainly sufficient to meet appellant’s need to obtain counsel.
Accordingly, the judgment appealed from is affirmed in all respects except the failure to award appellant attorney’s fees is reversed and the cause is remanded with directions to award appellant a reasonable attorney’s fee for services of her counsel in the trial court.
AFFIRMED IN PART; REVERSED IN PART, and remanded with directions.
DOWNEY and HERSEY, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.